Citation Nr: 0906847	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-03 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post arthroscopy, partial medial 
meniscectomy, left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis, of the left knee. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the right 
patellofemoral compartment.

4.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to 
December 1989, February 1991 to July 1991, and October 1996 
through August 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal form rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

One decision, in pertinent part, established service 
connection for the disorders as listed on the title page of 
this decision.  Ten percent ratings were assigned for the 
Veteran's residuals of left knee surgery and for left knee 
arthritis.  Noncompensable ratings were assigned for the 
right knee arthritis and for sinusitis.  These ratings were 
assigned effective from September 1, 2004.  Numerous other 
issues were addressed in the March 2005 decision.  Service 
connection was established for a psychiatric disorder, sleep 
apnea, DJD of the toes, asthma, tinnitus, bilateral hearing 
loss, gastro esophageal reflux disease, onychomycosis, and 
hypertension. Service connection for rhinitis was denied.  
The Veteran submitted a timely notice of disagreement as to 
all issues, and the RO issued a statement of the case (SOC) 
in January 2006.  In January 2006, the RO confirmed and 
continued the 10 percent ratings in effect for the left knee 
conditions.  They increased the noncompensable ratings in 
effect for the right knee condition and for sinusitis to 10 
percent, effective from September 1, 2004.

In February 2006, the Veteran submitted a substantive appeal 
in which he specifically appealed the issues regarding the 
right and left knees and sinusitis.  He did not perfect an 
appeal as to any other issues.  See 38 C.F.R. § 20.202 
(2008).  He did, however, file claims for several new issues.  
Subsequently, the RO, in a February 2007 rating decision 
granted service connection for left (30%) and right (20%) 
wrist neuropathy, lumbar degenerative arthritis (20%), and 
left (10%) and right (10%) hip DJD.  A supplemental statement 
of the case (SSOC) as to the original issues perfected (#1 - 
#4) was issued in March 2007.

A videoconference hearing was held in November 2007 before 
the undersigned Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  
In addition to providing testimony regarding the knees and 
sinuses, the Veteran also described ongoing symptoms related 
to his many service-connected disorders.  As indicated above, 
the Veteran did not submit a timely substantive appeal 
regarding those claims following the issuance of the SOC in 
January 2006, and they are not currently under the Board's 
jurisdiction.  Moreover, the file before the Board does not 
contain a notice of disagreement on the other increased 
rating issues.  As such, those issues are not before the 
Board.

The issues that are currently on appeal were remanded to the 
RO for further development in February 2008.  The requested 
development has been accomplished, and the issues have been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The Veteran's left knee disability is status post partial 
medial meniscectomy, without objective evidence of locking, 
effusion, ankylosis, instability or subluxation.  

2.  With consideration for functional limitation due to pain, 
weakness, fatigability and incoordination, the Veteran 
retains at least 60 degrees of flexion for the left knee for 
the entire period on appeal with no objective evidence of 
instability.  There is no compensable limitation of extension 
shown.  He has evidence of arthritic changes.

3.  With consideration for functional limitation due to pain, 
weakness, fatigability and incoordination, the Veteran 
retains at least 60 degrees of flexion for the right knee for 
the entire period on appeal with no objective evidence of 
instability.  There is no compensable limitation of extension 
shown.  He has evidence of arthritic changes.

4.  The Veteran's sinusitis has been productive of no more 
than one incapacitating or non-incapacitating episode since 
2005, and no incapacitating or non-incapacitating episodes 
were experienced in the year prior to July 2008. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for status post arthroscopy, partial medial 
meniscectomy, left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 
5257, 5258, 5259 (2008).  

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee based on 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Codes 5010-5003, 5260, 5261 (2008).  

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right 
patellofemoral compartment based on limitation of motion have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5010-5003, 
5260, 5261 (2008).  

4.  The criteria for an initial evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.97, Code 6510.  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the Board notes that this is an appeal of the 
rating assigned after the initial grant of service connection 
for the Veteran's disability.  VCAA notice was provided in an 
October 2004 letter prior to the initial rating action.  This 
letter told the Veteran what evidence was needed to 
substantiate his claims for service connection.  The Veteran 
was also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  The 
letter asked the Veteran to notify VA of any evidence he 
wanted VA to obtain, and to send VA needed evidence.  

As for the notice required by Dingess, the Board notes that 
Veteran status has been established and is not at issue in 
this case.  The October 2004 letter notified the Veteran 
about the need for evidence to show a current disability and 
to show a relationship between that disability and active 
service.  

The Veteran did not receive notification regarding the 
assignment of disability evaluations or effective dates until 
March 2006, which was after the initial adjudication.  
However, in Dingess v. Nicholson, the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, [VCAA] notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, the failure to provide this 
information prior to the initial adjudication was harmless 
error.  Furthermore, additional notification regarding the 
Veteran's claims for increased initial evaluations is not 
necessary.  Nevertheless, the Veteran was provided with 
information pertaining to claims for increased evaluations 
that meets the requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) in a May 2008 letter.  The Veteran was 
provided with ample opportunity to respond before his claim 
was readjudicated in an August 2008 supplemental statement of 
the case.  Therefore, the Board concludes that the duty to 
notify has been met.

VA has also complied with its VCAA duties to assist the 
Veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The Veteran was afforded 
necessary examinations with regard to all claims on appeal, 
and all pertinent evidence has been obtained.  He also 
appeared at a November 2007 hearing before the undersigned 
Veterans Law Judge.  There is no indication that there are 
any pertinent outstanding medical records that must be 
obtained, and the Board may proceed with its review of the 
Veteran's appeal. 

Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

The Board notes that these issues involve the Veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See also, Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Knees

The Veteran contends that the 10 percent evaluations assigned 
to his service connected knee disabilities are inadequate to 
reflect the impairment that they produce.  He testified at 
the November 2007 hearing that he has continuous pain in his 
right knee, and that he receives injections for his pain in 
both knees every six months.  He also reports swelling in the 
knees, as well as problems climbing stairs or in cold 
weather.  The Veteran notes that he wears a brace on his left 
knee, and that he needs one on the right knee but is unable 
to wear it due to pain.  He states that his left knee will 
give out if he does not wear his brace.  

The record indicates that entitlement to service connection 
for degenerative arthritis of the left knee and for a left 
knee disorder status post a partial medial meniscectomy was 
established in a September 2005 rating decision.  Each of 
these disabilities was evaluated as 10 percent disabling, 
effective from September 2004.  Service connection for a 
right knee condition was also established in this rating 
decision.  The right knee disability was initially evaluated 
as zero percent disabling, but the evaluation was increased 
to the current 10 percent rating in a January 2006 rating 
decision, also effective from September 2004.  

The Veteran's degenerative arthritis of the left knee is 
evaluated by analogy to traumatic arthritis.  
38 C.F.R. § 4.71a, Code 5010.  The rating code for 
degenerative arthritis is also applicable to the Veteran's 
right knee disability. 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

The rating codes pertaining to range of motion of the knee 
state that limitation of extension of the leg to 45 degrees 
is evaluated as 50 percent disabling.  Limitation of 
extension to 30 degrees receives a 40 percent evaluation.  20 
degrees of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Normal range of motion for the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II. 

The Veteran's left knee condition status post a partial 
medial meniscectomy is evaluated under the rating code for 
removal of the semilunar cartilage.  A 10 percent evaluation 
is assigned when this disability is symptomatic.  38 C.F.R. 
§ 4.71a, Code 5259.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence shows that the Veteran underwent left knee 
arthroscopy and a partial medial meniscectomy due to a medial 
meniscus tear in July 2004, which was approximately three 
months prior to his discharge from service.  

VA treatment records from June 2005 show that the Veteran 
complained of left knee joint pain with a feeling of 
instability.  On examination, there was tenderness in the 
medial joint with mild genu varus deformity.  He was measured 
for a medial unloader brace.  

November 2005 records note chronic knee pain since 1983, 
worse on the left than the right.  There had been no 
improvement since the 2004 surgery.  Injections in January 
2005 and May 2005 had provided some relief.  The Veteran now 
wore a brace which provided a greater sense of stability.  He 
reported pain anteriorly with climbing stairs, walking, and 
sitting for prolonged periods of time.  The Veteran limited 
his activities due to this pain.  On examination, the Veteran 
ambulated with a cane in his right hand.  The right knee had 
full range of motion with no crepitus, effusion, warmth, or 
erythema.  The left knee was tender over the patellar tendon 
and the medial and lateral aspect, but there was no effusion, 
warmth, or erythema.  No instability was identified.  Flexion 
was slightly less than 90 degrees, and extension was slightly 
decreased (no measurement was given).  The assessment was 
left anterior knee pain.  

The Veteran was afforded a VA examination of the joints in 
December 2005.  The examination focused on the Veteran's 
recent right knee complaints.  The examiner reviewed the VA 
treatment records and the results of the June 2005 and 
November 2005 treatment were noted.  The Veteran stated that 
since he was forced to put more weight on his right knee due 
to his left knee disability, he was now experiencing more 
right knee pain.  The Veteran reported that his right knee 
would give, and that he used his cane for stability.  On 
testing, the right knee had range of motion from zero to 120 
degrees but there was discomfort at 100 degrees.  The Veteran 
experienced fatigue, increased pain and weakness after three 
repetitions.  The left knee had range of motion from zero to 
85 degrees with pain starting at 60 degrees of flexion and 
negative 10 degrees of extension.  There was no instability.  
The Veteran complained of increased pain, stiffness, and 
weakness after three repetitions, but the range of motion was 
unchanged.  There was no incoordination.  The diagnoses 
included degenerative joint disease of the patellofemoral 
compartment as confirmed by X-ray.  

At a VA examination of the hands conducted in January 2007, 
the Veteran also reported some symptoms relevant to his 
knees.  He stated that during flare-ups he would experience 
severe, intolerable knee pain that prevented any activity.  
The Veteran wore a knee brace and walked with a cane.  The 
right knee had range of motion from zero to 130 degrees, 
which the examiner described as full.  The range of motion 
was limited to zero to 125 degrees due to fatigue, stiffness 
and pain after three repetitions.  For the left knee, there 
was tenderness over the patellar tendon, as well as the 
medial and lateral aspect of the knee without warmth or 
erythema.  No instability was identified.  Range of motion 
was from zero to 80 degrees, and limited due to pain and 
guarding.  Three repetitions reduced the range of motion to 
zero to 75 degrees due to pain, fatigue, and lack of 
endurance.  McMurray's test, Lachman's test, and the drawer 
sign were negative for each knee.  X-ray impression was of 
mild degenerative osteoarthritis, most prominent at the 
patellofemoral and medial compartment.  

The most recent VA examination was conducted in July 2008.  
The records were reviewed by the examiner, and the Veteran's 
history was discussed at length in the examination report.  
The Veteran reported constant pain with intermittent popping 
of each knee that was not painful.  He also reported 
weakness, stiffness, swelling, fatigability on stairs, and 
lack of endurance.  He wore a brace on the left knee but did 
not experience instability on the right.  The Veteran 
reported flare-ups with weather changes and increased 
activity.  His base line pain was 4 on a scale to 10, but the 
pain increased to 8 on flare-ups, which lasted from one to 
four days.  

On examination, the Veteran displayed antalgic limping, with 
difficulty arising from a seated position.  There was no 
ankylosis.  Flexion was to 60 degrees through all range of 
motion bilaterally.  Extension was from zero to 10 degrees.  
However, the examiner noted that the Veteran could sit with 
his legs flexed to 90 degrees on the edge of the table 
without obvious pain during reflex testing, and he could 
stand with his legs fully extended.  The Veteran grasped for 
air and demonstrated signs of being in considerable pain 
throughout the examination.  His knees were more sensitive to 
light touching during testing than a strike from the reflex 
hammer.  Joint function was significantly reduced with 
repetitive motion, with pain causing the most limitation.  
The examiner was unable to determine the additional loss in 
terms of degrees.  There was no frank edema, effusion, 
instability, weakness, redness, heat, or abnormal movement.  
Strength was 5/5.  The diagnoses included bilateral 
chondromalacia patellae with evidence of mild degenerative 
bilateral knee osteoarthritis, with subjective reports of 
moderately severe to severe functional impairment.  This was 
most likely multifactoral due to the Veteran's multiple 
physical conditions but in particular his uncontrolled major 
depression.  

For the Veteran's left knee disability status post 
arthroscopy, partial medial meniscectomy, the Board is unable 
to find a basis for an increased evaluation.  The 10 percent 
evaluation currently assigned for this disability is the 
highest available under the rating code.  38 C.F.R. § 4.71a, 
Code 5259.  

The Board has considered whether or not an evaluation under 
another rating code is appropriate.  However, although 
medical records prior to the Veteran's surgery show that he 
was experiencing frequent swelling, swelling was not found on 
any of the VA examinations conducted since the surgery.  
Furthermore, there is no evidence of locking or dislocation.  
Therefore, entitlement to 20 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Code 5258 is not warranted.  
There is also no evidence of ankylosis, nonunion, or malunion 
of the left knee, which precludes an evaluation under these 
rating codes.  See 38 C.F.R. § 4.71a, Codes 5256, 5262.  
Although the Veteran wears a brace for his left knee, 
instability or subluxation has never been demonstrated on 
objective testing.  38 C.F.R. § 4.71a, Code 5257.  Therefore, 
the appropriate evaluation is the current 10 percent rating 
assigned under 38 C.F.R. § 4.71a, Code 5259.  

With regard to the arthritis of the knees, a 10 percent 
rating has been assigned to each knee for evidence of 
arthritis and limitation of motion.  To warrant a higher 
rating based on limitation of motion, there would need to be 
a compensable degree of motion shown under Codes 5260 and 
5261.  If both were to be to a compensable degree a higher 
rating could be assigned as will be set out in more detail 
below.

As to the Veteran's degenerative arthritis of the left knee, 
the Board notes that there has been some variation in the 
Veteran's examination results from 2005 to 2008.  When 
additional limitation for pain and other impairment due to 
repetitive motion is considered, flexion for the left knee 
has varied from 60 degrees in July 2008 to 125 degrees in 
January 2007.  However, the Board notes that at no time 
during the appeal period does the Veteran's limitation of 
flexion approximate the 45 degrees necessary to receive a 10 
percent evaluation.  Therefore, a zero percent evaluation 
would be assigned under the rating code for limitation of 
flexion for the entire period on appeal.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Code 5260.  

In addition, the Board notes that even after accounting for 
additional limitation due to pain on repetitive motion, 
extension of the left knee has varied from normal readings to 
the 10 degrees noted in December 2005 and July 2008.  
Limitation of extension to 10 degrees warrants the 10 percent 
evaluation that is already assigned, and without evidence of 
limitation of extension beyond 10 degrees, a higher 
evaluation is not warranted for any point during the appeal 
period.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5261.  

As noted above, separate evaluations may be assigned when 
there is loss of both extension and flexion of the knee to a 
compensable degree.  VAOPGCPREC 9-04.  In this case, 
considering the limitation of extension after exertion as 
reported, a 10 percent rating would be in order, as is 
assigned.  The limitation of flexion however, does not 
approximate that needed for a compensable rating (45 degrees) 
at any examination, thus a separate rating for limitation of 
flexion is not in order.

The Board further notes that in a precedent decision, the 
Acting General Counsel of the VA stated that if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not appear to involve limitation of 
motion, and another diagnostic code predicated upon 
limitation of motion may be applicable, the other diagnostic 
code must be considered.  For a knee disability rated under 
38 C.F.R. § 4.71, Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under 38 C.F.R. § 4.71, Codes 5260 or 
5261 does not need to be compensable but must at least meet 
the criteria for a zero percent rating.  A separate rating 
for arthritis could also be established based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.  

The evidence shows that the Veteran wears a left knee brace.  
However, every VA examination has either stated that there is 
no instability or instability has not been demonstrated on 
objective testing.  Therefore, a separate evaluation for 
impairment of the knee due to subluxation or lateral 
instability is not warranted.  38 C.F.R. § 4.71a, Code 5257.  
In summary, the preponderance of the evidence shows that the 
Veteran's left knee disability warrants no more than a 10 
percent evaluation for limitation of extension.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Codes 5260, 5261.  

As for the Veteran's degenerative joint disease of the right 
knee, the Veteran is currently in receipt of a 10 percent 
evaluation for arthritis with limitation of motion.  The 
evidence shows that as with the left knee, the flexion has 
varied from normal in November 2005 to limitation to 125 
degrees in January 2007 and 60 degrees in July 2008 after 
consideration for pain on repetitive motion.  None of these 
measurements approximates the limitation to 45 degrees 
required for a 10 percent evaluation.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Code 5260.  

The extension for the right knee has varied from normal to 
the 10 degrees of limitation due to pain noted in December 
2005 and July 2008.  This also merits no more than the 10 
percent evaluation currently assigned to the right knee.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5261.  Thus, no 
more than the 10 percent rating is in order, as a compensable 
degree of limitation of flexion is not shown, and no more 
than a 10 percent rating is warranted for limitation of 
extension to 10 percent.

The Board has also considered entitlement to a separate 
evaluation based on instability, but every VA examination has 
been negative for instability of the right knee, and a 
separate evaluation on this basis is not warranted.  
38 C.F.R. § 4.71a, Code 5257, VAOPGCPREC 9-98.  

The Board is aware of the significant pain that the appellant 
reports.  This seems to be in excess of what one would 
anticipate with the physical findings.  This is consistent 
with the most recent examiner's finding that his significant 
depression (rated 100 percent disabling) likely makes the 
pain worse.


Sinusitis

The Veteran argues that the 10 percent evaluation currently 
assigned to his sinusitis is inadequate to reflect the 
impairment it produces.  He notes that he has undergone 
several surgeries for this disability.  

Entitlement to service connection for sinusitis was 
established in the September 2005 rating decision.  A zero 
percent evaluation was assigned for this disability, 
effective from September 2004.  The evaluation was increased 
to the current 10 percent in the January 2006 rating 
decision, also effective from September 2004.  

The Veteran's sinusitis is evaluated under the General Rating 
Formula for Sinusitis.  Under this formula, a 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) of antibiotic 
treatment, or more than six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting is evaluated as 30 percent 
disabling.  One or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six  weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is rated as 10 
disabling.  Sinusitis that is detected by X-ray only is 
evaluated as zero percent disabling.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Code 6510.  

The record indicates that shortly before his August 2004 
discharge, the Veteran underwent surgery for his chronic 
sinusitis.  The procedures included a turbinoplasty, 
septoplasty, and functional endoscopic sinus surgery.  
Private follow up records dated through February 2005 
describes the results of the surgery as excellent.  The 
Veteran continued to experience some mild pressure. 

The Veteran underwent a VA ear, nose, and throat consultation 
in October 2005.  He had been scheduled for an examination in 
December 2005 but came in earlier due to an acute sinus 
infection.  He had a history of infections with pressure, 
congestion, rhinorrhea, headaches, and epistaxis.  On 
examination, there was evidence of irritation and bleeding 
from the right anterior septum.  No polyps were seen, and 
there was a good airflow bilaterally.  There was mild frontal 
tenderness to palpation.  The assessment was chronic 
sinusitis, nasal polyposis, and signs and symptoms of a 
recent flare.  He was given a three week course of 
antibiotics.  

December 2005 VA records show that the Veteran had a history 
of four sinus surgeries, with the most recent in 2004.  He 
had completed his three week course of antibiotics and his 
symptoms were improved.  An examination was negative for 
polyps, and there was no sinus tenderness on palpation.  The 
assessment was chronic sinusitis, and the examiner noted that 
the Veteran was now doing very well.  

The Veteran was afforded a VA examination in July 2008.  The 
claims folder was reviewed and the three week course of 
antibiotics treatment in 2005 was noted.  The Veteran 
reported using a daily rinse.  He experienced intermittent 
headaches a few times each month that lasted about a day 
each, although it was worse in the spring.  On examination, 
there was no significant interference with breathing through 
the nose or purulent discharge.  The Veteran had mild 
discomfort over the frontal sinuses.  There was no purulent 
discharge or crusting.  His episodes were noted to be stable 
except for the occasional headaches and mild congestion.  
There had been no reported incapacitating or non-
incapacitating episodes over the past year.  Mild nasal 
polyps were present.  There were boggy turbinates, with no 
significant nasal obstruction or notable tissue loss.  The 
diagnosis was chronic sinusitis, which had been stable over 
the past year on the current regimen.  

The Board finds that the evidence does not support 
entitlement to an increased evaluation for sinusitis for any 
portion of the period on appeal.  Either three or more 
incapacitating episodes or more than six non-incapacitating 
episodes a year must be demonstrated in order to warrant a 30 
percent evaluation.  The sole episode of either type was in 
October 2005, and the Veteran was doing much better when seen 
in December 2005.  The current VA examination noted that the 
Veteran had not experienced either an incapacitating or a 
non-incapacitating episode during the past year.  Therefore, 
the preponderance of the evidence is against entitlement to 
an increased evaluation for sinusitis.  38 C.F.R. § 4.97, 
Code 6510.  




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for status post arthroscopy, partial medial meniscectomy, 
left knee is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the left knee based on 
limitation of motion is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the right patellofemoral 
compartment based on limitation of motion is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for sinusitis is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


